Citation Nr: 9906869	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  93-07 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased  rating for lumbosacral 
strain with degenerative changes, currently evaluated 40 
percent disabling. 

2.  Entitlement to an increased rating for supraventricular 
tachycardia, currently evaluated 30 percent disabling.

3.  Entitlement to an increased rating for cervical strain 
with degenerative changes, currently evaluated 10 percent 
disabling.

4.  Entitlement to an increased rating for partial paralysis 
of the right long thoracic nerve with winged scapula and 
degenerative changes of the shoulder, currently evaluated 10 
percent disabling.

5.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to March 
1976 and from October 1981 to November 1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO decisions which denied an increase in a 0 
percent rating for lumbosacral strain with degenerative 
changes, denied an increase in a 30 percent rating for 
supraventricular tachycardia, denied an increase in a 10 
percent rating for cervical strain with degenerative changes, 
denied an increase in a 10 percent rating for partial 
paralysis of the right long thoracic nerve with winged 
scapula and degenerative changes of the shoulder, and which 
denied a TDIU rating.  The Board remanded the case in 
February 1995.  In a June 1998 decision, the RO assigned an 
increased 40 percent rating for the lumbosacral spine 
disability, and the RO continued to deny the other claims on 
appeal. 


FINDINGS OF FACT

1.  The veteran's lumbosacral strain with degenerative 
changes is currently productive of no more than severe 
lumbosacral strain and some limitation of motion of the low 
back.

2.  The veteran's supraventricular tachycardia is productive 
of severe frequent attacks of tachycardia.

3.  The veteran's cervical spine strain with degenerative 
changes is manifested by moderate limitation of motion.

4.  The veteran's right shoulder disability (major upper 
extremity) includes partial paralysis of the right long 
thoracic nerve with winged scapula and degenerative changes; 
related impairment does not exceed that found in malunion of 
the scapula or mild incomplete paralysis of the long thoracic 
nerve.

5.  The veteran's service-connected disabilities (which have 
a combined rating of 70 percent) effectively preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain with degenerative changes have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5292, 5295 (1998).

2.  The criteria for a rating in excess of 30 percent for 
supraventricular tachycardia have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.104, Code 7013 (1997); 
38 C.F.R. § 4.104, Code 7010 (1998).

3.  The criteria for a rating of 20 percent for cervical 
strain with degenerative changes have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Codes 5003, 5010, 5290 
(1998).

4.  The criteria for a rating in excess of 10 percent for 
partial paralysis of the right long thoracic nerve with 
winged scapula and degenerative changes of the shoulder have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.71a, Code 5203, 38 C.F.R. § 4.124a, Code 8519 (1998).

5.  The requirements for a TDIU rating have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from 
October 1969 to March 1976 and from October 1981 to November 
1985.  A review of his service medical records shows that he 
was treated for cervical strain, partial paralysis of the 
right (major) long thoracic nerve with intermittent 
intrascapular pain and winging of the right scapula, 
tachycardia, and low back strain.

In a May 1986 decision, the RO established service connection 
for cervical strain with degenerative changes, rated 10 
percent disabling, partial paralysis of the long thoracic 
nerve, right (major), with winged scapula and minimal 
acromioclavicular joint arthritis and spurring of the distal 
clavicle, rated 10 percent disabling, tachycardia, rated 10 
percent disabling, and lumbosacral strain with degenerative 
changes, rated 0 percent disabling.  The disability ratings 
for cervical strain and partial paralysis of the right long 
thoracic nerve have remained in effect to the present.

A VA discharge summary shows that the veteran was 
hospitalized from May 1991 to June 1991 for atrial 
fibrillation.  On admission, he reported that he had 
tachypalpitations since 1974 which had become more frequent 
and symptomatic for the past few months.  On the day of 
admission, he was undergoing a graded exercise test when he 
developed sinus tachycardia with frequent premature atrial 
contractions, which later converted into atrial flutter and 
then atrial fibrillation, at which point he was admitted.  
The examiner noted that the veteran's normal heart rhythm was 
sinus bradycardia (a slow sinus rhythm).  He was given 
medication and his heartbeat later converted to a normal 
sinus rhythm.  During the admission, the veteran reported 
chronic neck and low back pain.  X-ray studies of the 
thoracic and lumbar spine showed no bony destruction or 
abnormality.  Discharge diagnoses were atrial fibrillation 
and atrial flutter, with a rapid ventricular rate, chronic 
low back pain, history of long thoracic nerve paralysis, and 
limited range of motion of the cervical spine.  Discharge 
medications included Quinaglute and Atenolol for the 
veteran's cardiac condition.

By a statement dated in June 1991, the veteran said that the 
medication he had been given after his recent hospitalization 
caused him to have reduced energy.  He said that after he 
told his employer about his condition in June 1991, it was 
decided that the inventory (he worked as a salesman) should 
be sold and he was to be given 90 days at a reduced salary to 
accomplish the sale.  He stated that he did not know how his 
condition would affect his employability since he could no 
longer work in a job involving stress or travel, or requiring 
much stamina.  He said he would be unemployed after September 
1991 due to his inability to carry out his job duties.

In a June 1991 decision, the RO assigned an increased 30 
percent rating for tachycardia.  Such rating has remained in 
effect to the present.

By a statement dated in July 1991, the veteran asserted that 
the pain and decreased mobility resulting from his cervical 
strain and lumbosacral strain severely reduced his ability to 
function in a work environment.  He said he was unable to sit 
or stand for a prolonged period of time.  He noted that he 
had recently been accepted into the VA vocational 
rehabilitation program.

VA medical records dated in August 1991 reflect treatment for 
complaints of tachycardia, low back pain, and right shoulder 
pain.  An August 1991 follow-up note reflects that the 
veteran reported three episodes of tachypalpitation since 
hospital discharge, but noted that they were not as severe.  
The diagnosis was history of atrial fibrillation and atrial 
flutter, controlled on "Q/Tenormin."  An August 1991 note 
reflects treatment for complaints of chronic right shoulder 
pain and chronic pain from a past scapular injury. On 
examination, there was decreased range of motion of the right 
shoulder, impingement posteriorly, and pain on internal 
rotation but not external rotation; there was full motor 
strength.  There was no sensory loss and no reflex asymmetry.  
There was a positive Tinel's sign in the right wrist, less on 
the left.  There was a positive Phalen's sign on the right.  
The diagnostic assessment was an old injury of the right long 
thoracic nerve with scapular winging, rule out shoulder 
impingement syndrome, and chronic low back pain.  August 1991 
X-ray studies of the right shoulder and lumbosacral spine 
reflect no bony abnormality.

In October 1991, the veteran stated that he was now 
unemployed as his employer had determined that he was unable 
to perform his job responsibilities.  He said potential 
employers were very reluctant to hire a person with his 
medical history of cardiac and back conditions, and stated 
that he felt he would be able to make a positive contribution 
to any organization in which he became involved, if he were 
given an opportunity.  He then submitted a claim for a TDIU 
rating, asserting that he was unemployed and unemployable due 
to service-connected disabilities.

In November 1991, the veteran submitted claims for increased 
ratings and a copy of a September 1991 VA outpatient 
treatment record which reflects follow-up treatment for a 
cardiac condition.  The examiner noted that the veteran was 
doing relatively well, and had some short spells which felt 
like the start of an attack but did not progress to that 
point.  The veteran reported feeling tired, and said he 
usually perked up in the late afternoon.  The diagnostic 
assessment was atrial flutter with extremely fast ventricular 
response 1:1 with rates up to 300, controlled with medication 
to a tolerable level, "yet limiting lifestyle to a 
significant degree in view of age, previous occupation, 
health liability risk to his employer."  

At a November 1991 VA examination, the veteran reported 
limitation of the cervical spine, and complained of constant 
neck pain, especially on the left, with episodes of severe 
pain and muscle spasms.  He said he lost his job as a medical 
equipment company sales manager in June 1991 due to an 
inability to work resulting from paroxysmal tachycardia and 
atrial fibrillation.  He said his last bad attack of 
tachycardia was about two weeks ago and lasted all day.  He 
stated that he was used to such attacks but they were not 
usually as severe, and normally lasted from two to five 
minutes as he was currently taking medication.  He complained 
of right scapular winging and said his right shoulder 
sometimes got stuck and he was unable to laterally abduct his 
right arm over 90 degrees.  He complained of episodic low 
back pain, which was worsening as he aged.  

On cardiac examination, his heart had a normal rate and 
rhythm except the rate was about 60 beats per minute.  Heart 
sounds were only of fair quality, and there was no murmur or 
gallop.  There was no pallor, cyanosis, clubbing, edema, 
jaundice, or jugular venous distention.  On examination of 
the musculoskeletal system, range of motion of the 
lumbosacral spine was as follows:  forward flexion to 80 
degrees, backward flexion to 5 degrees with a complaint of 
pain, lateral flexion to 10 degrees, and rotation to 20 
degrees.  Range of motion of the cervical spine was as 
follows:  forward flexion to 50 degrees, backward flexion to 
10 degrees with a complaint of pain, lateral flexion to 20 
degrees, and rotation to 40 degrees.  There was winging of 
the right scapula on forward extension of the right arm.  The 
examiner noted that with the exception of an insignificant 
difference in calf circumference, the musculoskeletal system 
was otherwise normal.  Deep tendon reflexes and cranial 
nerves were intact, mentation and coordination were normal, 
there was no tremor, clonus, or ataxia.  A electrocardiogram 
(ECG) reflected sinus bradycardia and left axis deviation, 
and a chest X-ray study showed no significant abnormality.  
An X-ray study of the cervical spine showed mild degenerative 
changes with no acute fracture or dislocation.

The diagnoses were paroxysmal supraventricular tachycardia 
with history of episodic atrial fibrillation; degenerative 
arthritis of the cervical spine; weakness of some of the 
muscles involved in the function of the right scapula, 
evidently related to a long thoracic nerve injury, with 
winging of the scapula as described; and mechanical low back 
pain (facet joint syndrome).  The examiner noted that the 
long thoracic nerve can be injured by trauma to the neck 
area, and that the veteran gave such a history.

In December 1991, the veteran submitted an application for 
increased compensation based on unemployability.  He reported 
that he had completed high school and three years of college.  
He said he last worked full time in May 1991.  He reported 
that he was employed selling and marketing medical equipment 
from November 1985 to October 1991, but was unable to work 
from May 1991 to October 1991 due to illness.  He said he 
tried to obtain work selling life insurance in October 1991, 
but was unable to report to work due to an attack of 
tachycardia.   He denied receiving any education or training 
since he became too disabled to work.  He stated that he was 
approved to attend school pursuant to the VA vocational 
rehabilitation program, but was unable to attend due to his 
heart condition.

By a statement dated in January 1992, the veteran asserted 
that he was unable to work due to his heart and back 
conditions.  He said his required medication caused 
additional liability risks for himself and any employer.

In a letter dated in April 1992, a private chiropractor, Dr. 
M. L. Patterson, stated, "Based on my objective 
observations, examination findings, and other previously 
diagnosed and documented physical ailments, I feel, you are 
not capable of competing on a par basis with other non-
handicapped competitors.  Therefore, you would be classified 
as a handicapped individual."  No clinical records are 
associated with this letter.

By a letter dated in July 1992, a private physician, Dr. 
Sornsin, stated that the veteran was examined that day for 
complaints of chronic recurrent back pain.  He stated that an 
office record of such examination was enclosed.  Such an 
office record is not associated with the claims file.  Dr. 
Sornsin stated, "In view of the patient's chronic problems 
with his back, shoulder, and hip area as well as the history 
of cardiac arrhythmia this patient would be a very poor risk 
for employment under any conventional means.  He may be 
capable of performing quite a few tasks but it is very 
doubtful that any employer would hire him given his past 
history of medical problems.  With the previous history of 
chronic back problems as well as a potentially life 
threatening cardiac arrhythmia, I would find it highly 
unlikely that anyone would employ him conventionally and if 
he was employed it would be quite difficult for him to obtain 
coverage under any type of company insurance policy."

In August 1992, the veteran submitted a memorandum regarding 
"Drug Evaluation," which was prepared on the letterhead of 
a pharmacy.  This document describes the indications and 
contraindications regarding Atenolol, ibuprofen, 
Methocarbamol, Diazepam, and Quinaglute.  In an August 1992 
statement, the veteran reiterated many of his assertions, and 
added that his vocational rehabilitation records show that 
while he is well-educated and skilled, there was no job for 
which he could be retrained due to his service-connected 
disabilities.  He said that no employer would hire him since 
he could die at any time without any stress.  He said his 
required medications caused poor concentration, limited 
memory, and problems with normal conversation.  He asserted 
that his episodes of tachycardia were totally incapacitating 
for 8 to 36 hours after each episode.  He said his cervical 
strain and lumbosacral strain were severe, and that on 
physical examination he was able to force a moderate range of 
motion of the cervical spine with a great deal of difficulty.

By statements dated in October 1992, the veteran reiterated 
many of his assertions.

VA medical records dated in October 1992 reflect that the 
veteran was electively admitted for a vasectomy; such 
procedure was not performed.  The examiner noted that the 
veteran complained of persistent right elbow pain and back 
pain, and that consultation examinations were obtained 
relative to these complaints.  The examiner noted that the 
veteran had a history of right tennis elbow, and that he was 
referred to physical therapy for his low back pain, but he 
did not report for such treatment.  The diagnosis was 
myofascial body pain.  On cardiology consultation, it was 
noted that the veteran had persistent palpitations causing 
fatigue without chest pain, and twenty-four-hour Holter 
monitoring was recommended.

By a statement dated in February 1993, the veteran said that 
he missed his physical therapy appointments because his 
doctor advised him to do so, and added that he was currently 
attending a wellness outpatient facility.

VA vocational rehabilitation records reflect that the veteran 
began his participation in the program in July 1991, with the 
goal of obtaining a bachelor's degree in business.  Training 
was temporarily suspended for medical reasons relating to his 
heart condition in October 1991.  In December 1991, it was 
decided that he would resume his training, with a different 
course of study.  The veteran was discontinued from VA 
vocational rehabilitation in November 1994 on the basis that 
he had not attended school since December 1993.

By a letter to the veteran dated in April 1995, the RO 
requested that he complete authorizations to release 
information in order that the RO could obtain medical records 
from Dr. Sornsin and Dr. Patterson.  The veteran did not 
respond.

An April 1995 VA outpatient treatment record shows that the 
veteran reported  6-7 episodes of a skipped heartbeat within 
the past three weeks followed by pain in his jaw, nose, and 
arms; the diagnostic assessment was an atypical constellation 
of symptoms 

A VA discharge summary shows that the veteran was 
hospitalized from late September 1995 to early October 1995 
for alcohol rehabilitation.  The veteran reported that his 
heart felt funny usually one day after having alcoholic 
drinks.  He complained of chronic back pain and neck pain.  
On cardiovascular examination, there was a regular rate and 
rhythm with no murmurs, rubs, or gallops.  On neurological 
evaluation, muscle strength was full throughout and reflexes 
were normal.  The examiner noted that the veteran had a 
history of paroxysmal supraventricular tachycardia which had 
previously remained stable on Digoxin and Quinidine, and 
which was stable during the current admission.  The examiner 
noted that although the veteran's neck and low back pain were 
severe, he was able to tolerate the pain without medication 
during the current admission.

At a December 1996 VA cardiovascular examination, the veteran 
complained of a racing heart for a period from 5 minutes to 
an hour, twice weekly.  He said he did not usually have chest 
pain or shortness of breath, but did have a "graying out" 
or near-syncopal feeling which required him to sit or lie 
down.  He said he was still taking medication but had 
recurrent symptoms.  On examination, there was a regular 
heart rate and rhythm without gallop, murmur, or rub.  The 
diagnosis was supraventricular tachycardia with chronic 
recurrent symptoms, although he took regular medication and 
was followed by the cardiology department.  He had symptoms 
to the point where twice weekly he had to stop his activity 
and lie down.  The examiner opined that the above symptoms 
would interfere with driving a vehicle and/or climbing, and 
said, "He has been unemployable, given these spells and his 
back problem since 1992," and "He would need a sedentary 
type of activity, which would not require extensive movement 
and driving of vehicles and/or being around moving 
machinery."

At a December 1996 VA neurological examination, the veteran 
complained of chronic right hand numbness and chronic back 
pain.  He reported chronic pain in the middle of the low back 
with radiation to the right paraspinal muscles, which he 
described as a muscle spasm type of pain.  He said the pain 
radiated down the right leg on occasion, and fluctuated in 
intensity from 5/10 to 8/10.  He denied bowel or bladder 
problems, but reported sexual impotence for the past several 
years.  He denied gait difficulty, weakness, and numbness in 
the legs, but said he had decreased his exercise due to pain 
intolerance.  He reported numbness in the right hand since 
1994 for which he underwent a right carpal tunnel release, 
with no subsequent pain.  He said that he had numbness and a 
decreased grip in that hand.  On examination, he was awake, 
alert, and oriented times four, his language was fluent and 
appropriate, cranial nerves II-XII were normal, and neck 
flexors and extensors showed full strength.  On motor 
evaluation, he had normal tone and bulk throughout, and 
strength was full in the upper extremities.  Reflexes were 2+ 
in the triceps, biceps, and brachioradialis.  There was 
diffusely decreased sensation to pinprick in the right hand.  
Propioception, vibration, and light touch were intact.  On 
coordination testing, he had normal finger-nose-finger, and 
rapid alternating movements.  The examiner noted that the 
veteran gave no report of abnormal movements or a movement 
disorder, and that the veteran had an electromyography and 
nerve conduction study in 1994 which was consistent with 
right carpal tunnel syndrome.  The diagnosis was history of 
right carpal tunnel syndrome, and chronic back pain.

At a December 1996 VA spinal examination, the veteran 
complained of daily back pain with a constant muscle spasm 
with pain radiating down his right leg.  He said he did not 
work due to back and heart conditions.  On examination, he 
walked unaided without a limp, he had no postural 
abnormalities, no fixed deformity, and adequate back 
musculature.  Range of motion of the cervical spine was as 
follows:  forward flexion to 30 degrees, backward extension 
to 18 degrees with crepitus, left lateral flexion to 30 
degrees, and right lateral flexion to 26 degrees.  Range of 
motion of the lumbar spine was as follows:  forward flexion 
to 46 degrees, backward extension to 19 degrees, left lateral 
flexion to 16 degrees, and right lateral flexion to 14 
degrees.  The examiner stated that objective evidence of pain 
on motion was slight.  The diagnoses were degenerative joint 
disease of the cervical and lumbar spine.

By a letter to the veteran dated in February 1998, the RO 
requested that he identify any VA or non-VA treatment for his 
service-connected disabilities, and complete related 
authorizations for release of medical records of such 
treatment.  The veteran did not respond to this letter.

A May 1998 opinion by a VA doctor indicates that the veteran 
had well-documented paroxysmal supraventricular tachycardia, 
hypercholesterolemia, a long history of alcohol abuse, and a 
strong family history of heart disease.  The doctor opined 
that the veteran's tachycardia was strongly related to 
underlying hereditary/familiar factors, but that it was also 
possible that alcohol abuse played a role in this problem.

In a June 1998 decision, the RO assigned an increased 40 
percent rating for lumbosacral strain with degenerative 
changes.






II.  Analysis

A.  Increased Ratings

The veteran's claims for increased ratings for his service-
connected disabilities are well grounded, meaning plausible.  
The file shows that the RO has properly developed the 
evidence to the extent possible, and there is no further VA 
duty to assist the veteran with his claims.  38 U.S.C.A. 
§ 5107(a).  The Board notes that the veteran has failed to 
respond to two letters asking him to identify any recent 
medical treatment for his service-connected conditions, and 
although the VA has a duty to assist the claimant in 
developing a claim, that duty is not a one-way street.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

1.  Lumbosacral Strain with Degenerative Changes

Recent medical evidence shows that on VA examination in 
December 1996, the veteran complained of daily back pain with 
a constant muscle spasm with pain radiating down his right 
leg.  He said he did not work due to back and heart 
conditions.  Range of motion of the lumbar spine was as 
follows:  forward flexion to 46 degrees, backward extension 
to 19 degrees, left lateral flexion to 16 degrees, and right 
lateral flexion to 14 degrees.  On examination, he walked 
unaided without a limp, he had no postural abnormalities, no 
fixed deformity, and adequate back musculature.  The 
diagnosis was degenerative joint disease of the lumbar spine.

The RO has rated the veteran's lumbosacral strain with 
degenerative changes as 40 percent disabling pursuant to 
38 C.F.R. § 4.71a, Code 5295.  Under this code, a maximum 40 
percent rating is assigned for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 
higher rating is not warranted under this code as 40 percent 
is the maximum rating for lumbosacral strain.

The veteran's low back disability includes arthritis, and 
arthritis is rated based on limitation of motion of the 
affected joint.  38 C.F.R. § 4.71a, Codes 5003, 5010.  The 
veteran has some limitation of motion of the lumbar spine, 
but a rating based on limitation of motion of the lumbar 
spine, instead of lumbosacral strain, would not result in a 
higher rating, as the veteran's current 40 percent is the 
maximum evaluation allowed under the code for limitation of 
motion of the lumbar spine. 38 C.F.R. § 4.71a, Code 5292.  
Moreover, the evidence does not show that the veteran has 
intervertebral disc syndrome, and thus a higher rating under 
38 C.F.R. § 4.71a, Code 5293 is not in order. 

Although the Board, in the first instance, may not assign an 
extra-schedular rating, it is noted that this case does not 
involve an exceptional or unusual disability picture, with 
such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular rating standards; 
thus, referral of the case to appropriate VA officials, for 
consideration of an extra-schedular rating, is not warranted.  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  There have been no recent hospitalizations for this 
condition, and there is no evidence of marked interference 
with employment in recent years due solely to the low back 
disability beyond the industrial impairment acknowledged by 
the schedular rating.  (The combined effect of all service-
connected disabilities is the subject of the TDIU claim which 
is discussed later in this decision.)

As the preponderance of the evidence is against the veteran's 
increased rating claim, the benefit of doubt doctrine is 
inapplicable, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Supraventricular Tachycardia 

During the course of the veteran's appeal, the VA criteria 
for rating cardiovascular disorders were revised.  The 
veteran's tachycardia was initially evaluated under 38 C.F.R. 
§ 4.104, Code 7013 (effective prior to January 12, 1998).  
This code provides that a maximum 30 percent rating is 
assigned for paroxysmal tachycardia with severe frequent 
attacks.  38 C.F.R. § 4.104, Diagnostic Code 7013 (1997).

On January 12, 1998, the rating criteria for cardiovascular 
disorders were revised.  The veteran's tachycardia is now 
rated under the code for supraventricular arrhythmias.  Under 
this code, a maximum 30 percent rating is assigned for 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by ECG or Holter monitor.  38 C.F.R. § 4.104, Code 7010 
(1998). 

As the veteran's claim for an increased rating for 
tachycardia was pending when the regulations pertaining to 
cardiovascular disabilities were revised, he is entitled to 
the version of the law most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Here, either the prior or 
current rating criteria may apply, whichever are most 
favorable to the veteran.  The Board notes that an increased 
rating is not in order under either the old criteria of 
38 U.S.C.A. § 4.104, Code 7013, or under the new criteria of 
38 U.S.C.A. § 4.104, Code 7010, as the veteran's disability 
is already rated at the maximum of 30 percent.

The evidence shows the veteran's service-connected 
tachycardia is currently controlled with medication, although 
he still reports episodes of tachycardia.  The Board notes 
that in recent years, such episodes have not been confirmed 
by ECG or Holter monitor.  On VA examination in December 
1996, the veteran reported that he had a racing heart twice 
weekly.  The diagnosis was supraventricular tachycardia with 
chronic recurrent symptoms.  In May 1998, a VA doctor opined 
that the veteran's tachycardia was strongly related to 
underlying hereditary/familiar factors, but that it was also 
possible that alcohol abuse played a role in this problem.

Although the Board, in the first instance, may not assign an 
extra-schedular rating, it is noted that this case does not 
involve an exceptional or unusual disability picture, with 
such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular rating standards; 
thus, referral of the case to appropriate VA officials, for 
consideration of an extra-schedular rating, is not warranted.  
38 C.F.R. § 3.321(b)(1); Bagwell, supra.  There have been no 
recent hospitalizations for this condition, and there is no 
evidence of marked interference with employment in recent 
years due solely to the cardiac disability beyond the 
industrial impairment acknowledged by the schedular rating.  
(The combined effect of all service-connected disabilities is 
the subject of a TDIU claim which is discussed later in this 
decision.)

As the preponderance of the evidence is against the veteran's 
increased rating claim, the benefit of doubt doctrine is 
inapplicable, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert, supra.

3.  Cervical Strain with Degenerative Changes 

The veteran's cervical spine disability includes arthritis 
which is rated based on limitation of motion.  38 C.F.R. 
§ 4.71a, Codes 5003, 5010.  Slight limitation of motion of 
the cervical spine warrants a 10 percent evaluation; moderate 
limitation of motion is rated 20 percent; and severe 
limitation of motion of the cervical spine is rated 30 
percent.  38 C.F.R. § 4.71a, Code 5290.

Recent medical evidence shows that on VA examination in 
December 1996, range of motion of the cervical spine was as 
follows:  forward flexion to 30 degrees, backward extension 
to 18 degrees with crepitus, left lateral flexion to 30 
degrees, and right lateral flexion to 26 degrees.  The 
diagnosis was degenerative joint disease of the cervical 
spine.  The examiner stated that objective evidence of pain 
on motion was slight.

Clinically, the veteran primarily has moderate limitation of 
motion of his cervical spine, and the examiner noted slight 
evidence of pain on motion, which the Board has taken into 
account.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Bearing in mind the benefit-of-the-
doubt rule, the Board finds that limitation of motion is 
moderate (20 percent), under Code 5290, and thus a higher 
rating of 20 percent is warranted.  His limitation of motion 
is closer to moderate (20 percent) than severe (30 percent), 
and thus no more than a 20 percent rating will be assigned.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.

For these reasons, the Board finds that an increased rating, 
to 20 percent, for the cervical spine disability is 
warranted, evaluating the disability based on limitation of 
motion.

4.  Partial Paralysis of the Right Long Thoracic Nerve with 
Winged Scapula and Degenerative Changes of the Shoulder

The veteran's right shoulder disorder involves his major 
upper extremity.  The condition is currently rated 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5203, which pertains 
to impairment of the scapula.  Under this code, a 10 percent 
rating is assigned for malunion of the scapula, or for 
nonunion of the scapula without loose movement.  A 20 percent 
rating requires nonunion of the scapula with loose movement.  
The medical evidence does not demonstrate nonunion of the 
right scapula, and does not show loose movement of the right 
scapula.  Accordingly, an increased rating is not warranted 
under Code 5203.  

Besides winging of the right scapula, the right shoulder 
disability includes partial paralysis of the right long 
thoracic nerve.  The RO considered 38 C.F.R. § 4.124a, Code 
8519 when evaluating the veteran's right shoulder disability.  
Under this code, a 0 percent rating is assigned for mild 
incomplete paralysis of the long thoracic nerve, a 10 percent 
rating is assigned for moderate incomplete paralysis of the 
long thoracic nerve, and a 20 percent rating is assigned for 
severe incomplete paralysis of the long thoracic nerve.

The latest neurological examination shows essentially normal 
neurological findings as to the right shoulder and no related 
muscle atrophy.  It was also noted that right hand complaints 
were related to non-service-connected carpal tunnel syndrome.  
The Board notes that the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation is not permitted. 38 C.F.R. § 
4.14.

Neurological impairment of the right shoulder is essentially 
shown by history only, and such impairment would be rated 
noncompensable if the right shoulder disorder were rated 
under a diagnostic code for a nerve injury.  See 38 C.F.R. § 
4.124a, Code 8519.

The weight of the evidence is against a rating in excess of 
10 percent for a right shoulder disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert, supra.

B.  TDIU Rating

The veteran has presented a well-grounded claim for a TDIU 
rating within the meaning of 38 U.S.C.A. § 5107(a).  That is, 
he has presented a claim which is not inherently implausible.  
There is no further VA duty to assist the veteran in 
developing facts pertinent to his claim.  Id.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).

The veteran service-connected disabilities include a 
lumbosacral spine disability (rated 40 percent), tachycardia 
(rated 30 percent), a cervical spine disability (rated 20 
percent, pursuant to the present Board decision), and a right 
shoulder disability (rated 10 percent).  The combined rating 
is 70 percent.  38 C.F.R. § 4.25.  Therefore, he meets the 
percentage requirements of 38 C.F.R. § 4.16(a), for 
consideration for a total unemployability rating on a 
schedular basis, and the determinative issue becomes whether 
the veteran is unemployable due to service-connected 
disabilities.

In determining whether the veteran is entitled to total 
disability rating based upon individual unemployability, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  For a veteran to prevail on claim 
based on unemployability, it is necessary that the record 
reflect some factor which places his case in a different 
category than other veterans with equal ratings of 
disability.  Id.  Furthermore, the fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Id.

The record shows that the veteran has a high school diploma 
and completed about three years of college.  He worked as a 
salesman from 1985 to 1991.  He has not worked since then, 
and said he was unable to complete VA vocational 
rehabilitation due to his heart disability.  He has been held 
to be unemployable by a number of doctors because of his 
service-connected back and cardiac disabilities.  His 
physical problems include some non-service-connected 
disorders which may not be considered in support of the 
claim.  Nevertheless, given the nature of the established 
service-connected low back, cardiac, neck, and right shoulder 
conditions, there is relative equipoise as to whether they 
alone would prevent the veteran from gainful employment in 
even a sedentary job.

As the evidence is about evenly divided, the benefit-of-the-
doubt doctrine, 38 U.S.C.A. §  5107(b), is to be applied in 
the veteran's favor.  Thus, the Board concludes that the 
veteran's service-connected disabilities are of a severity to 
preclude gainful employment when considered with his 
educational and occupational background.  Accordingly, a TDIU 
rating is granted.

















ORDER

An increased rating for lumbosacral strain with degenerative 
changes is denied.

An increased rating for supraventricular tachycardia is 
denied.

An increased rating, to 20 percent, for cervical strain with 
degenerative changes is granted.

An increased rating for partial paralysis of the right long 
thoracic nerve with winged scapula and degenerative changes 
of the shoulder is denied.

A total disability compensation rating based on individual 
unemployability is granted.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

